Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Brendan Xavier Douglas, Appellant                     Appeal from the 124th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 41,780-
 No. 06-15-00067-CR         v.                         B). Opinion delivered by Justice Moseley,
                                                       Chief Justice Morriss and Justice Burgess
 The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Brendan Xavier Douglas, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MAY 6, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk